EXHIBIT 10.2

 

AMENDED, RESTATED AND SUBSTITUTED PROMISSORY NOTE

 

$25,000,000

 

April 2, 2003

 

FOR VALUE RECEIVED, HOOKER FURNITURE CORPORATION, a Virginia corporation (the
“Borrower”), promises to pay to the order of

 

BANK OF AMERICA, N.A., a national banking association (the “Lender”), at its
offices in Roanoke, Virginia (or at such other place or places as the Lender may
designate) the principal sum of up to

 

TWENTY FIVE MILLION DOLLARS ($25,000,000) (the “Loan”) under the terms and
conditions of this promissory note (as amended, modified, supplemented, restated
and/or replaced from time to time, the “Note”).

 

This Note amends and restates, and is being executed and delivered in
substitution and replacement of that certain promissory note in the face amount
of $25,000,000 given by the Borrower to the Lender, dated January 2, 2003 (the
“Replaced Note”). This Note represents the same indebtedness represented by the
Replaced Note. It is the intention of the parties hereto that this Note not be
deemed to constitute a novation of the indebtedness evidenced by the Replaced
Note.

 

Section 1. Definitions. For purposes of this Note, the following terms shall
have the meanings specified below:

 

(a) “Alternate Base Rate” shall mean, for any day, an interest rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days and rounded upwards, if necessary, to the next highest 1/100 of 1%) equal
to the greatest of (a) the Federal Funds Effective Rate in effect on such day
plus 1/2 of 1% and (b) the Prime Rate in effect on such day. If the Lender shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate on such date for
any reason, including the inability or failure of the Lender to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (a) of the first sentence of
this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively, without notice to the Borrower. Promptly after a request by
the Borrower, the Lender will inform the Borrower of any change in the Prime
Rate or the Federal Funds Effective Rate.

 

(b) “Business Day” shall mean any day, other than a Saturday, Sunday or legal
holiday in the Commonwealth of Virginia or State of New York, on which banks are
open for substantially all their banking business in Roanoke, Virginia and New
York City.

 

(c) “Capitalization” means the sum of Funded Debt plus shareholder’s equity plus
common stock held by the Borrower’s employee stock ownership plan.



--------------------------------------------------------------------------------

 

(d) “Change of Control” shall mean, with respect to any Person, an event or
series of events by which:

 

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time) of 25% or more of the
equity securities of such person entitled to vote for members of the board of
directors or equivalent governing body of such person on a partially-diluted
basis (i.e., taking into account all such securities that such person or group
has the right to acquire pursuant to any option right); or

 

(ii) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

(e) “Closing Date” shall mean January 2, 2003, which was the closing date for
the Replaced Note.

 

(f) “Default” shall mean any act, event or condition which upon notice, lapse of
time or both would constitute an Event of Default.

 

(g) “EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion, amortization and other non-cash charges.

 

(h) “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Lender from three
Federal funds brokers of recognized standing selected by it. Each change in the
Federal Funds Effective Rate shall be effective on the date thereof, without
notice to the Borrower.

 

(i) “Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long-term debt, less the
balance of cash held in excess of $1,500,000.

 

(j) “GAAP” shall mean accounting principals generally accepted in the United
States.

 

(k) “Interest Payment Date” shall mean (a) if the Loan is presently bearing
interest at the



--------------------------------------------------------------------------------

Alternate Base Rate, the last day of each calendar month and (b) if the Loan is
presently bearing interest at the LIBOR Rate, the last day of the Interest
Period applicable thereto.

 

(l) “Interest Period” shall mean a period of one month’s duration, commencing on
the date of borrowing; provided, however, the Borrower and the Lender may agree
to an Interest Period of less than 1 month’s duration; and provided, further,
however, if any Interest Period would end on a day which is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
(except that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day).

 

(m) “LIBOR Rate” shall mean the fluctuating rate of interest equal to the One
Month London Interbank Offered Rate as published in the “Money Rates” section of
The Wall Street Journal on the second preceding Business Day, as adjusted from
time to time in the Lender’s sole discretion for then-applicable reserve
requirements, deposits insurance assessment rates and other regulatory costs
(the “LIBOR Reserve Requirement”). If for any reason such rate is not available,
the term “LIBOR Rate” shall mean the fluctuating rate of interest equal to the
one month rate of interest (rounded upwards if necessary to the nearest 1/100th
of 1%) appearing on Telerate Page 3750 (or any successor page) as the one month
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) on the second preceding Business Day, as adjusted from time
to time in the Lender’s sole discretion for the LIBOR Reserve Requirement.

 

(n) “Lien” shall mean any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

(o) “Maturity Date” shall have the meaning assigned to such term in Section 3
hereof.

 

(p) “Material Adverse Change” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower to perform its obligations under this
Note; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of this Note.

 

(q) “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

 

(r) “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by the Lender in effect at its principal office in Charlotte,
North Carolina as its prime rate. Any change in the Prime Rate shall be
effective on the effective date of such change in such prime rate. Such prime
rate is a reference rate used by the Lender in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit by the Lender to any debtor.

 

(s) “Responsible Officer” shall mean, with respect to any person, any executive
officer, or the chief financial officer or controller of such person (or, in the
case of a partnership, of its general partner).



--------------------------------------------------------------------------------

 

Section 2. Interest. Subject to the provisions of Section 5(b), the Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus
0.625%. Interest shall be computed on the basis of a 360-day year on the actual
number of days the principal is outstanding.

 

Interest on the Loan shall be payable in arrears on each applicable Interest
Payment Date and on the Maturity Date.

 

Section 3. Maturity Date. The principal balance outstanding hereunder plus all
accrued but unpaid interest shall be due and payable on April 30, 2003 (the
“Maturity Date”), unless accelerated sooner pursuant to Section 9.

 

Section 4. Interest on Overdue Amounts: Alternate Rate of Interest.

 

(a) If the Borrower shall default in the payment of the principal of or interest
on the principal balance outstanding hereunder or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
up to the date of actual payment (after as well as before judgment) at a rate
equal to the then applicable interest rate plus 2.00%. Such interest shall be
computed based on the actual number of days elapsed in a year of 360 days. The
Borrower shall pay all such accrued but unpaid interest from time to time upon
demand.

 

(b) In the event that, on the day two Business Days prior to the commencement of
any Interest Period, the Lender shall have determined in good faith and in a
commercially reasonable manner that deposits in the relevant amount and for the
relevant Interest Period are not generally available in the London interbank
market, or that the rate at which such deposits are being offered will not
adequately and fairly reflect the cost to the Lender of making or maintaining
the loan, or that reasonable means do not exist for ascertaining the LIBOR Rate,
the Lender shall as soon as practicable thereafter give written or telex notice
of such determination to the Borrower, and until the circumstances giving rise
to such notice no longer exist, the outstanding principal balance hereunder
shall bear interest at the Alternate Base Rate. Each determination of the Lender
made hereunder shall be conclusive and binding absent manifest error.

 

Section 5. Voluntary Prepayment. Subject to the terms and conditions of Section
10, the Borrower shall have the right to prepay the principal balance
outstanding hereunder at any time in whole or in part. Amounts repaid on the
outstanding principal balance hereunder may not be reborrowed.

 

Section 6. Automatic Payment. The Borrower has elected to authorize the Lender
to effect payment of sums due under this Note by means of debiting Borrower’s
account number 000010067279. This authorization shall not affect the obligation
of the Borrower to pay such sums when due, without notice, if there are
insufficient funds in such account to make such payment in full on the due date
thereof, or if the Lender fails to debit the account; provided, however, that if
there are sufficient funds in such account to make such payment in full on the
due date thereof and the Lender fails to debit the account, the Borrower shall
not be deemed to be in Default with respect to such payment unless the Borrower
fails to make such payment within three (3) Business Days after the Borrower
receives written notice from the Lender of such failure.

 

Section 7. Affirmative Covenants. So long as the Loan or other obligation
hereunder shall remain unpaid or unsatisfied, the Borrower shall:

 

(a) Financial Statements. Deliver to the Lender, in form and detail satisfactory
to the Lender:



--------------------------------------------------------------------------------

 

(i) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, all in reasonable detail, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Lender, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Lender; and

 

(ii) as soon as available, but in any event within 45 days after the end of each
of each fiscal quarter of the Borrower, a consolidated balance sheet of the
Borrower and its subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations and cash flows of the Borrower and its subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

(b) Other Information. Deliver to the Lender, in form and detail reasonably
satisfactory to the Lender such additional information regarding the business,
financial or corporate affairs of the Borrower as the Lender, may from time to
time reasonably request.

 

(c) Notices. Promptly notify the Lender of the occurrence of any Default or
Event of Default or of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(d) Use of Proceeds. Use the proceeds of the Loan for the acquisition of
Bradington-Young, LLC.

 

Section 8. Negative Covenants. So long as any Loan or other obligation hereunder
shall remain unpaid or unsatisfied, the Borrower shall not, directly or
indirectly:

 

(a) Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(i) any Lien existing as of the Closing Date and set forth on Schedule 8 hereto;

 

(ii) any Lien with respect to the assets of Bradington-Young, LLC acquired by
B-Y Acquisition LLC, a Virginia limited liability company and wholly owned
subsidiary of the Borrower (“Buyer”), that existed as of the closing date for
that transaction as set forth on Schedule 8 hereto;

 

(iii) any Lien arising under the factoring arrangement entered between Buyer and
The CIT Group/Commercial Services, Inc., with respect to the trade accounts
receivable of Buyer;

 

(iv) any purchase money security interest on any capital asset of the Borrower
if such purchase money security interest attaches to such capital asset
concurrently with the acquisition thereof and if the debt secured by such
purchase money security interest does not exceed the



--------------------------------------------------------------------------------

lesser of the cost or fair market value as of the time of acquisition of the
asset covered thereby to the Borrower;

 

(v) Liens securing taxes, assessments or governmental charges or levies or the
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords
or other like persons;

 

(vi) Liens not securing debt which are incurred in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance,
social security and other like laws;

 

(vii) Liens arising pursuant to any order of attachment, distraint or similar
legal process arising in connection with court proceedings so long as the
execution or other enforcement thereof is effectively stayed and the claims
secured thereby are being diligently contested in good faith by appropriate
proceedings; and

 

(viii) zoning restrictions, easements, licenses, reservations, covenants,
conditions, waivers, restrictions on the use of property or other minor
encumbrances or irregularities of title which do not materially impair the use
of any property in the operation or business of the Borrower or the value of
such property for the purpose of such business.

 

(b) Funded Debt to EBITDA Ratio. Permit the ratio of Funded Debt to EBITDA as of
the end of any fiscal quarter of the Borrower to be greater than 1.75:1.00.

 

(c) Funded Debt to Capitalization Ratio. Permit the ratio of Funded Debt to
Capitalization as of the end of any fiscal quarter of the Borrower to be greater
than 0.40:1.00.

 

Section 9. Events of Default. In case of the happening of any of the following
events (“Events of Default”):

 

(a) default shall be made in the payment of any principal when and as the same
shall become due and payable, whether at the due date thereof or by acceleration
thereof or otherwise;

 

(b) default shall be made in the payment of any interest on the principal
balance outstanding hereunder or any other amount payable hereunder when and as
the same shall become due and payable (other than those specified in (a) above)
and such default continue for five (5) days;

 

(c) default shall be made in the due observance or performance of any covenant,
condition or agreement to be observed or performed on the part of the Borrower
pursuant to the terms of this Note (other than those specified in (a) and (b)
above) and such default shall continue unremedied for a period of 30 days after
written notice thereof by Lender;

 

(d) any representation, warranty or statement made or deemed to be made by the
Borrower herein or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made;

 

(e) with respect to any indebtedness in excess of $1,000,000 (other than
indebtedness outstanding under this Note) of the Borrower, (1) the Borrower
shall (A) default in any payment (beyond



--------------------------------------------------------------------------------

the applicable notice requirement or grace period with respect thereto, if any)
with respect to any such indebtedness, or (B) the occurrence and continuance of
a default in the observance or performance relating to such indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such indebtedness (or trustee or agent on behalf of such
holders) to cause (after giving effect to any applicable notice requirement or
grace period), any such indebtedness to become due prior to its stated maturity;
or (2) any such indebtedness shall be declared due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment, prior to the
stated maturity thereof;

 

(f) any voluntary or involuntary bankruptcy, reorganization, insolvency,
arrangement, receivership, or similar proceeding is commenced by or against the
Borrower under any federal or state law, or the Borrower makes an assignment for
the benefit of creditors;

 

(g) one or more judgments or decrees shall be entered against the Borrower
involving a liability of $1,000,000 or more in the aggregate (to the extent not
paid or fully covered by insurance provided by a carrier who has acknowledged
coverage and has the ability to perform) and any such judgments or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within 21
days from the entry thereof;

 

(h) this Note ceases to be in full force and effect; or the Borrower or any
governmental authority contests in any manner the validity or enforceability of
this Note; or the Borrower denies that it has any or further liability or
obligation under this Note, or purports to revoke, terminate or rescind this
Note;

 

(i) there shall occur a Change of Control; or

 

(j) there occurs any event or circumstance that has a Material Adverse Change.

 

then, and in any such event (other than an event described in Section 9(f)
above), and at any time thereafter during the continuance of such event, the
Lender may, by written or telecopy notice to the Borrower, take any or all of
the following actions at the same or different times: (i) declare the principal
balance outstanding hereunder to be forthwith due and payable, whereupon the
principal balance outstanding hereunder, together with accrued interest and
other liabilities of the Borrower accrued hereunder, shall become forthwith due
and payable both as to principal and interest, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein to the contrary
notwithstanding; or (ii) enforce any and all rights and interests created and
existing hereunder and all rights of set-off; provided, that with respect to a
default described in Section 9(f) above, the principal balance outstanding
hereunder, any unpaid accrued fees and any other liabilities of the Borrower
accrued hereunder shall automatically become due and payable, both as to
principal and interest, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein to the contrary notwithstanding.

 

Section 10. Indemnity. The Borrower shall indemnify the Lender against any loss
or expense which the Lender may sustain or incur as a consequence of any failure
of the Borrower to borrow hereunder after making a request for a borrowing at
the LIBOR Rate, any payment or prepayment of the principal balance outstanding
hereunder on a date other than the last day of the relevant Interest Period (if
the Loan is presently bearing interest at the LIBOR Rate) and any default in the
payment or



--------------------------------------------------------------------------------

prepayment of the principal balance outstanding hereunder or interest accrued
thereon, as and when due and payable. Such loss or expense shall include an
amount equal to the excess, if any, of (a) the amount of such interest that
would have accrued on the principal amount so paid, prepaid or not borrowed for
the period from the date of such payment, prepayment or failure to borrow to the
last day of the Interest Period (or, in the case of a failure to borrow at the
LIBOR Rate, the Interest Period that would have commenced on the date of such
failure to borrow at the LIBOR Rate) at the applicable rate of interest for the
Loan provided for herein over (b) the amount of interest (as determined by the
Lender) that would be realized by the Lender in reemploying the funds so paid,
prepaid or not borrowed in United States Treasury obligations with comparable
maturities for comparable periods. The Lender shall provide to the Borrower a
statement, signed by an officer of the Lender, explaining any loss or expense
and setting forth, if applicable, the computation pursuant to the preceding
sentence, and such statement shall be conclusive and binding absent manifest
error. The Borrower shall pay the Lender the amount shown as due on any such
statement within ten days after the receipt of the same.

 

Section 11. Expenses. The Borrower agrees to pay all reasonable out-of-pocket
expenses of the Lender in connection with the preparation, due diligence,
execution and delivery of this Note or with any amendments, modifications or
waivers hereof (whether or not the transactions hereby contemplated shall be
consummated) and further agrees to pay all expenses of the Lender in connection
with the enforcement or protection of its rights in connection with this Note or
in connection with any pending or threatened action, proceeding or investigation
relating to the foregoing, including but not limited to the reasonable fees and
disbursements of Moore & Van Allen, PLLC.

 

Section 12. Assignment. The Lender may assign this Note, in whole or in part, to
any other person, firm, or legal entity approved by the Borrower, which approval
shall not be unreasonably withheld, and in the event of such assignment, the
Lender shall thereafter be relieved of all liabilities hereunder; provided,
however, the Borrower may not assign or transfer any of its rights or
obligations hereunder without the written consent of the Lender (and any
purported assignment or transfer without such consent shall be void) which
consent shall not be unreasonably withheld.

 

Section 13. Severability. In the event any one or more of the provisions
contained in this Note should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 14. Counterparts. This Note may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.

 

Section 15. Governing Law. This Note shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia (other than the conflicts
of law principles thereof). Except as prohibited by law, each party hereto
hereby waives any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Note.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the day and year first above written.

 

HOOKER FURNITURE CORPORATION,

a Virginia corporation



--------------------------------------------------------------------------------

 

By:

 

    /s/    PAUL B. TOMS, JR.

--------------------------------------------------------------------------------

Name:


Title:

 

Paul B. Toms, Jr.


Chairman and Chief Executive Officer

 

By:

 

    /s/    E. LARRY RYDER

--------------------------------------------------------------------------------

Name:


Title:

 

E. Larry Ryder
Executive Vice President—Finance and
Administration 


 

ACKNOWLEDGED AND AGREED:

 

BANK OF AMERICA, N.A.

By:

 

    /s/    GREG L. RICHARDS

--------------------------------------------------------------------------------

Name:


Title:

 

Greg L. Richards
Vice President



--------------------------------------------------------------------------------

Schedule 8

 

Existing Liens

 

A.   Existing Liens with respect to assets of Borrower:

 

  1.   None.

 

B.   Existing Liens with respect to assets of Bradington-Young LLC acquired by
B-Y Acquisition LLC.

 

Bradington-Young North Carolina State Filings

 

  1.   North Carolina Financing Statement No. 19990106712, dated November 4,
1999, Secured Party: Branch Banking & Trust Company, Debtor: Bradington-Young,
LLC.

 

  2.   North Carolina Financing Statement No. 19990048315, dated May 18, 1999,
Secured Party: Branch Banking & Trust Company, Debtor: Bradington-Young, LLC.

 

  3.   North Carolina Financing Statement No. 001448582, dated April 9, 1997,
amended 7/22/97, continued 3/5/02, Secured Party: The CIT Group Commercial
Services, Inc, Debtor: Bradington-Young, LLC.

 

  4.   North Carolina Financing Statement No. 001448583, dated April 9, 1997,
amended 7/22/97, continued 3/5/02, Secured Party: The CIT Group Commercial
Services, Inc, Debtor: Bradington-Young, LLC.

 

Christopher Coleson LLC North Carolina State Filings

 

  1.   North Carolina Financing Statement No. 20020016549L, dated February 6,
2002, Secured Party: The CIT Group Commercial Services, Inc, Debtor: Christopher
Coleson, LLC.

 

Bradington-Young Catawba County Filings

 

  1.   Catawba County Financing Statement No. 99-2814, dated 10/18/99, Secured
Party: Branch Banking and Trust Company.

 

  2.   Catawba County Financing Statement No. 97-1019, dated 4/14/97, amended
7/22/97, Secured Party: The CIT Group Commercial Services, Inc. (Expired
4/14/02).

 

Bradington-Young Gaston County Filings

 

  1.   Gaston County Financing Statement No. 97-983, dated 4/25/97, amended
7/22/97, continued 3/12/02 Secured Party: The CIT Group Commercial Services,
Inc.

 

  2.   Gaston County Financing Statement No. 99-814, dated 5/14/99, Secured
Party: Branch Banking and Trust Company.



--------------------------------------------------------------------------------

 

  3.   Gaston County Financing Statement No. 99-1789, dated 11/10/99, Secured
Party: Branch Banking and Trust Company.

 

Bradington-Young Guilford County Filings

 

  1.   Guilford County Financing Statement No. 461935 Book 4531 Page 0052, dated
4/25/97, amended 7/22/97, continued 3/8/02, Secured Party: The CIT Group
Commercial Services, Inc.

 

Real Property Deeds of Trust

 

  1.   Property in Guilford County owned by JDI Investment Group, LLC, a North
Carolina limited liability company and wholly owned subsidiary of
Bradington-Young, LLC: Deed of Trust to Trustees for Branch Banking and Trust
Company recorded in Book 5430 at page 1723 and Assignment of Leases and Rents
recorded in Book 5430 at page 1729

 

  2.   Property in Guilford County owned by Bradington-Young, LLC: Deed of Trust
to Trustees for CIT Group recorded in Book 4531 at page 27; UCC financing
statement recorded in Book 4531 at page 52 and amended in Book 4564 at page 1910

 

  3.   Property off of Tot Dellinger Road in Cherryville, Gaston County: Deed of
Trust to Trustees for Branch Banking & Trust Company recorded in Book 2938 at
page 87 and amended in Book 2938 at page 92; UCC financing statement No. 99-814

 

  4.   Property off of East First Street in Cherryville, Gaston County:Deed of
Trust to Trustees for CIT Group/Commercial Services recorded in Book 2653 at
page 808; UCC financing statements Nos. 97-871 and 97-983

 

  5.   Property in Catawba County: Deed of Trust to Trustees for Branch Banking
and Trust Company recorded in Book 2174 at page 1905 and amended in Book 2174 at
page 1909; UCC Financing Statement No. 99-2814